Title: Ira Ingram to Thomas Jefferson, 1 July 1816
From: Ingram, Ira
To: Jefferson, Thomas


          
            Venerable Sire,
            Charlottesville July 1st 1816.—
          
          Pardon a young man for interrupting the late chief magistrate of our Republic, in the enjoyment of that sweet and solacing retirement, so long an object of his anxiety, and so recently realized.—Imbibing, at an early age, his political principals from the writings of a Washington, a Jefferson, a Franklin and a Rush, it is natural that he should entertain a respect, approaching to veneration, for the merits and memories, the lives and labours, of those pillars of our liberties and worthies of the
			 revolution. Neither of these great Men, has it ever been the lot of the obscure individual now addressing you, to behold.—Visiting Virginia for the purpose of  obtaining subscribers for an American edition of Nicholson’s Encyclopædia, he is instructed by the Company whose Agent he is, to visit Monticello, and solicit the patronage and Name, of its great Proprietor.—It is for this end, as well as to gratify a laudable curiosity to see the seat and person of President Jefferson, that the subscriber has presumed to intrude upon the repose of our retired Statesman & Philosopher. The American Publishers being aware of the just influence of a name, deserving and
			 receiving the high respect of their Countrymen, are doubly anxious to obtain its sanction to the undertaking now presented to the public for patronage. A prospectus is enclosed—As it is presumed Mr Jefferson is well acquainted with the Work, it is thought needless to exhibit a sample.—
          Please to overlook the errors of this note, as the writer has had the advantages, only, of a plain English education at a country Academy. His Father is a poor man, the Parent of Nine children, who have, and will be compelled, to educate themselves and labour for a living.
          That the remainder of your days may be sweetened by the society of your friends and relatives, the enjoyment of a rational and benign religion, and that the choicest of heaven’s blessings may accompany your decline to the tomb and the mansions of eternal rest hereafter, is the sinsere and unfeigned prayer, of your
          
            obedient, and very humble servant
            Ira Ingram
          
        